This is an order made after a review of the reasons given in support of the appeal. The issue at the time of such a review is whether the appellant has stated facts and circumstances, as well as arguments of law and policy, which give the court probable cause to grant an appeal. 7 N.T.C. Sec. 801(b).
The district court, by the Honorable Henry Whitehair, entered lengthy and very specific findings of fact and conclusions of law with respect to the financial relations, obligations and property interests of the parties, and the court, by the very clear opinion of the Honorable Tom Tso, discussed the law of waiver applicable to the case and the facts requirng the application of that law.
The findings and conclusions of the trial court, particularly where they are concrete and specific, are presumed to be correct in fact and law unless there reasons to believe the facts are unproven or the law is misconstrued. That presumption has not been overcome in this case. It appears that the law of waiver was correctly stated by the district court and the factual findings remain unchallenged by the arguments of the appellant. Therefore the presumption of the correctness of a judgment has not been sufficiently overcome as to reaquire a hearing on appeal.
The motion of counsel to withdraw is rather general, but it is well-taken, and it is granted.
This appeal is hereby dismissed.